Citation Nr: 1503770	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-23 192	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for cataracts.



REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968 and from November 1968 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

On January 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial compensable rating for cataracts is dismissed.


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


